Name: Council Regulation (EU) 2018/1095 of 26 July 2018 on the allocation of fishing opportunities under the Protocol on the implementation of the Fisheries Partnership Agreement between the European Union and the Republic of CÃ ´te d'Ivoire (2018-2024)
 Type: Regulation
 Subject Matter: international affairs;  fisheries;  European construction;  Africa
 Date Published: nan

 3.8.2018 EN Official Journal of the European Union L 197/1 COUNCIL REGULATION (EU) 2018/1095 of 26 July 2018 on the allocation of fishing opportunities under the Protocol on the implementation of the Fisheries Partnership Agreement between the European Union and the Republic of CÃ ´te d'Ivoire (2018-2024) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 17 March 2008, the Council adopted Regulation (EC) No 242/2008 (1) concluding the Fisheries Partnership Agreement between the Republic of CÃ ´te d'Ivoire and the European Community (2) (the Agreement). (2) The last Protocol to the Agreement expired on 30 June 2018. (3) The Commission has negotiated, on behalf of the European Union, a new Protocol implementing the Agreement (the Protocol). The Protocol was initialled on 16 March 2018. (4) In accordance with Council Decision (EU) 2018/1069 (3), the Protocol was signed on 1 August 2018, subject to its conclusion at a later date. (5) The fishing opportunities should be allocated among the Member States for the full duration of application of the Protocol. (6) Article 12 of Regulation (EU) 2017/2403 of the European Parliament and of the Council (4) provides that during a specific year or any other relevant period of the implementation of a protocol to a Sustainable Fisheries Partnership Agreement and taking into account the validity periods of the fishing authorisations, the Member States should be informed of any reallocation of the unused fishing opportunities. (7) The Protocol will apply on a provisional basis from its date of signature, in order to ensure an expeditious start to fishing activities of Union vessels. This Regulation should therefore also apply from the same date, HAS ADOPTED THIS REGULATION: Article 1 1. The fishing opportunities established under the Protocol shall be allocated among the Member States as follows: (a) tuna seiners: Spain: 16 vessels France: 12 vessels; (b) surface longliners: Spain: 6 vessels Portugal: 2 vessels. 2. Regulation (EU) 2017/2403 shall apply without prejudice to the Agreement and to the Protocol. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 August 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 2018. For the Council The President G. BLÃ MEL (1) Council Regulation (EC) No 242/2008 of 17 March 2008 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of CÃ ´te d'Ivoire (OJ L 75, 18.3.2008, p. 51). (2) OJ L 48, 22.2.2008, p. 41. (3) Council Decision (EU) 2018/1069 of 26 July 2018 on the signing, on behalf of the Union, and provisional application of the Protocol on the implementation of the Fisheries Partnership Agreement between the European Union and the Republic of CÃ ´te d'Ivoire (2018-2024) (OJ L 194, 31.7.2018, p. 1). (4) Regulation (EU) 2017/2403 of the European Parliament and of the Council of 12 December 2017 on the sustainable management of external fishing fleets, and repealing Council Regulation (EC) No 1006/2008 (OJ L 347, 28.12.2017, p. 81).